DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received December 6, 2022:
Claims 2, 4, 12-13 have been canceled as per Applicant’s request.  Claims 1, 3, 5-11, and 14-20 are pending.
The core of the previous prior art rejections are maintained with slight changes/new references relied upon to render obvious the newly cited claim limitations.
All changes to the rejection are necessitated by the amendment, thus te action is final.
Claim Objections
Claim 14 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  (Note: Claim 14 recites the amount of electrode binder, which duplicates the claim limitation found in claim 1, lines 8-9.) 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-11, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/09821 (Miki et al.) (note: US 2017/0352882 relied upon as the English translation, as both correspond to the same PCT) in view of US 2013/0216907 (Rayner et al.), US 2015/0093631 (Kawasaki et al.), and US 2015/0340679 (Shimura et al.).
	As to claim 1, Miki et al. teach a lithium ion secondary battery (para 0034) comprising an electrode, wherein the electrode comprises (i) an electrode mixture layer comprising an electrode active material and an electrode binder, and (ii) an electrode current collector; the electrode active material comprises an alloy comprising silicon (Si alloy) (silicon-containing alloy) (para 0059-0060), the Si alloy has an average diameter of 0.1-20 µm (para 0086) (overlaps claimed median diameter (D50 particle size) of 1.2 µm or less, thus renders it obvious), an amount of the electrode binder based on the weight of the electrode mixture layer is 0.5-20% by mass (para 0098) (overlaps claimed 12 % by weight or more and 50 % by weight or less, thus renders it obvious).
	Miki et al. do not teach (a) the electrode binder comprises a polyacrylic acid, wherein (b) an amount of the electrode binder based on the weight of the electrode mixture is 25 % by weight or more and 50 % by weight or less, (c) an electrolyte solution, the electrolyte solution comprises: 60 % by volume or more and 99 % by volume or less of a phosphoric acid ester compound, 1 % by volume or more and 35 % by volume or less of a fluorinated carbonate compound, (d) wherein the electrolyte solution further comprises 10 % by volume or more and 30% by volume or less of a fluorinated ether compound, such that (e) the total amount of the phosphoric acid ester compound and the fluorinated ether compound is 65% by volume or more.
	With respect to (a): Rayner et al. teach that using a polyacrylic acid binder in conjunction with a silicon-containing electrode (like that of Miki et al.) is better able to bind the silicon (which has impurities) and exhibits a significant reduction in first cycle loss. Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use a polyacrylic acid binder (in conjunction with a silicon-containing electrode) in order to bind the silicon active material (which has impurities) and to achieve a significant reduction in first cycle loss.
	With respect to (b): Miki et al. teach that the amount of binder in the negative electrode may be any amount as long as the active material is bound, giving an upper limit of 20 weight % (para 0098).  The appreciation of 20 weight % is seen to be close to the claimed amount (including 25 % by weight, as the difference within the electrode composition is only 5%), such that obviousness is present.  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990))  Also see MPEP §2144.05(I).
	Additionally, Kawasaki et al. is relied upon to show that the amount of binder is mere discovery of optimum/workable ranges (which is obvious, as set forth by MPEP 2144.05(II)); specifically Kawasaki et al teach that the tradeoff of adding more binder is providing binding force, while adding less binder results in higher energy (para 0050).  Thus, obviousness of adding binder within the claimed 25-50% is further supported.
	With respect to (c):	Kawasaki et al. teach of a battery recognizing a silicon-containing negative electrode, such as a silicon or silicon alloy (para 0033) (similar material as Miki et al.).  Kawasaki et al. teach that the electrolyte is:
65 vol % or more of a phosphate (phosphoric acid) ester from (para 0024) (overlaps claimed 60 % by volume or more and 99 % by volume or less of a phosphoric acid ester compound, thus rendering it obvious); and 
Less than 20 vol% of a cyclic carbonate (para 0024) (overlaps 1 % by volume or more and 35% by volume or less of a fluorinated carbonate compound, thus renders it obvious).
The motivation for using the electrolyte of Kawasaki et al. (as detailed above, which renders obvious the claimed electrolyte) is to provide a battery with a high energy density and excellent cycle characteristics at high temperature, which also exhibits less temperature increase when being impacted (para 0021, 0024).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use the electrolyte of Kawasaki et al. (as detailed above, which renders obvious the claimed electrolyte), as applied to the battery of Miki et al., in order to provide a battery with a high energy density and excellent cycle characteristics at high temperature, which also exhibits less temperature increase when being impacted.
	With respect to (d): Kawasaki et al., relied upon to render obvious claimed electrolyte (see section (c) above for reasons of the combination, incorporated herein but not reiterated herein for brevity’s sake) teaches that other solvents (in addition to the fluorinated carbonate and phosphate ester) may be present in an amount such that a phosphate ester in 65 vol% or more, and a fluorinated carbonate in 20 vol% or less is maintained (para 0024, 0077).  Accordingly, the inclusion, given these parameters, is an amount of 0<additional solvent amount<45 by vol%, (note: the amount would overlap with the claimed 10-30 volume %, thus rendering obvious the amount).
	Kawasaki et al. do not teach that the additional solvent is the fluorinated ether compound.  
	However, Shimura et al. teach of a similar battery, wherein the electrolyte includes a phosphoric acid ester as well as a fluorinated carbonate (para 0095, 0098).  The use of a fluorinated ether as an additional solvent is to enhance flame retardant effect (para 0100).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to add a fluorinated ether compound (as taught by Shimura et al., and as applied to Miki et al. in view of Kawasaki et al. (which encompasses the addition of an additional solvent in an amount of 0<additional solvent amount<45 by vol%, overlapping the claimed range of 10-30%)) as the additional solvent in order to enhance the flame retardant effect of the electrolyte.	

	With respect to (e): The combination as set forth above (specifically in sections (c) and (d)) would render obvious the total amount of the phosphoric acid ester compound and the fluorinated ether compound is 65% by volume or more, as Kawasaki et al. renders obvious 65 vol % or more of a phosphate (phosphoric acid) ester from (para 0024) (see section (c) above for full reasons for the combination, incorporated herein but not reiterated herein for brevity’s sake) (already fits the claimed 65% volume or more).  The further combination with Shimura et al. renders obvious having fluorinated ether compounds in 10-30% by volume (see section (d) above for full reasons for the combination, incorporated herein but not reiterated herein for brevity’s sake), which would also result in fitting the claimed 65% volume or more (of phosphate (phosphoric acid) ester and fluorinated ether).
	As to claim 3, Miki et al. teach an amount of the Si alloy based on the total weight of the electrode active material is 80% (example 1; para 0152) (thus reading on the claimed 65 % by weight or more).  
	As to claim 5, Miki et al. teach the Si alloy is an alloy of Si and at least one selected from the group consisting of boron, aluminum, phosphorus, and titanium (titanium (Ti) preferred; para 0069, 0152).  
	As to claim 6, Miki et al. teach wherein the electrode current collector is a stainless steel foil, a rolled copper foil, or a clad current collector foil (stainless steel; clad foil; para 0118).  
	As to claim 7, Miki et al. teach the Si alloy is crystalline (low crystalline; para 0060).
	As to claim 8, Miki et al. teach the electrode is a negative electrode (para 0056-0060).
	As to claim 9, Miki et al. teach a positive electrode appreciating nickel-based composite oxide materials, such as LiNiO2, or lithium manganese cobalt oxide compounds, such as LiNi0.5Mn0.3Co0.2O2 (para 0044-0048) (which fits the claimed formula (A2): LiyNi(l-x)MxO2 (A2) wherein in formula (A2), 0≤x< 1, 0< y 1, M is at least one element selected from the group consisting of Li, Co, Al, Mn, Fe, Ti, and B).  
	As to claim 10, Miki et al. teach an assembled battery (fig. 1).  The lithium ion secondary battery according to any one of claim 1 has been rendered obvious; see the rejection to claim 1 for full details regarding the combination, incorporated herein but not reiterated herein for brevity’s sake.  
	As to claim 11, Miki et al. teach that the battery ay be used in vehicles (para 0001).  The lithium ion secondary battery according to any one of claim 1 has been rendered obvious; see the rejection to claim 1 for full details regarding the combination, incorporated herein but not reiterated herein for brevity’s sake.  
	As to claim 14, Miki et al. teach that the amount of binder in the negative electrode may be any amount as long as the active material is bound, giving an upper limit of 20 weight % (para 0098).  The appreciation of 20 weight % is seen to be close to the claimed amount (including 25 % by weight, as the difference within the electrode composition is only 5%), such that obviousness is present.  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990))  Also see MPEP §2144.05(I).
	Additionally, Kawasaki et al. is relied upon to show that the amount of binder is mere discovery of optimum/workable ranges (which is obvious, as set forth by MPEP 2144.05(II)); specifically Kawasaki et al teach that the tradeoff of adding more binder is providing binding force, while adding less binder results in higher energy (para 0050).  Thus, obviousness of adding binder within the claimed 25-50% is further supported.
	As to claim 15, Miki et al. teach that the amount of binder in the negative electrode may be any amount as long as the active material is bound, giving an upper limit of 20 weight % (para 0098).  The appreciation of 20 weight % is seen to be close to the claimed amount (including 30 % by weight, as the difference within the electrode composition is only 10%), such that obviousness is present.  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990))  Also see MPEP §2144.05(I).
	Additionally, Kawasaki et al. is relied upon to show that the amount of binder is mere discovery of optimum/workable ranges (which is obvious, as set forth by MPEP 2144.05(II)); specifically Kawasaki et al teach that the tradeoff of adding more binder is providing binding force, while adding less binder results in higher energy (para 0050).  Thus, obviousness of adding binder within the claimed 30-50% is further supported.
Note: See * below for an alternate rejection where 20% is not interpreted to be close to 30%, wherein a more directed teaching regarding the new range of 30-50% of the binder is presented.
	As to claim 16, Kawasaki et al., relied upon to render obvious the addition of the phosphoric acid ester (see the rejection to claim 1 above for reasons of the combination, incorporated herein but not reiterated herein for brevity’s sake) teach the phosphoric acid ester compound does not have fluorine (as phosphate esters with alkyl groups are embodied, and exemplified, such as triethyl phosphate (see formula 1 in para 0060, and para 0063, 0093)).  
	As to claim 17, Kawasaki et al., relied upon to render obvious the addition of the phosphoric acid ester (see the rejection to claim 1 above for reasons of the combination, incorporated herein but not reiterated herein for brevity’s sake) teach the phosphoric acid ester compound comprises an alkyl phosphate ester compound (as phosphate esters with alkyl groups are embodied, and exemplified, such as triethyl phosphate (see formula 1 in para 0060, and para 0063, 0093)).  
	As to claims 18-19, Kawasaki et al., relied upon to render obvious the addition of the phosphoric acid ester (see the rejection to claim 1 above for reasons of the combination, incorporated herein but not reiterated herein for brevity’s sake) embodies alkyl phosphate esters (including trimethyl phosphate) and exemplifies triethyl phosphate (para 0064, 0093).
*Alternately, claim(s)15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. in view of Rayner et al., Kawasaki et al., and Shimura et al., as applied to claim 1 above, further in view of US 2015/0307362 (Sugiyama et al.). 
	In this alternate rejection of claim 15, Miki et al.’s teaching regarding 20% weight percent of an amount of the electrode binder based on the weight of the electrode mixture layer is not seen to be close to the claimed 30-50% weight.
	However, Sugiyama et al. teach of a silicon-based electrode (abs; para 0065, 0096), wherein binders, such as polyacrylic acids, are added in 0.5-50% by weight (of the electrode mixture layer -including active material, binder, conductive additive), wherein 33% polyacrylic acid is exemplified (para 0062-0063, 0096).  The motivation for having the binder (direction towards 33 weight % of polyacrylic acid provided (para 0096), which lies within the claimed range) in an amount of 0.5-50% (overlaps claimed range, thus renders it obvious), is to provide good formability of the electrode as well as good energy density of the electrode (para 0062-0063, 0096). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have a binder in 0.5-50% by weight based on the weight of the electrode, specifically 33 weight % of polyacrylic acid binder, is to provide an electrode with good formability and good energy density.	
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. in view of Rayner et al., Kawasaki et al., and Shimura et al., as applied to claim 1 above, further in view of US 2006/0040182 (Kawakami et al.). 
	As to claim 20, Miki et al. teach of a silicon-based alloy negative active material (para 0066-0067).
	Miki et al. do not teach that the silicon alloy is an alloy of silicon and boron, and a content of boron in the Si alloy is 0.1-5 mass%.
	However, Kawakami et al. teach of a silicon alloy material for an electrode material (abs).  Specifically, boron should be added in a range of 0.1-5 % by weight in order to make the crystalline size of the silicon alloy smaller, wherein the increased microcrystalization of the silicon alloy crystal increases the storage capacity and charging/discharging efficiency (para 0055-0056). The motivation of having a Si alloy, wherein the alloy is of Si and boron, wherein a content of boron in the Si alloy is 0.1 to 5 mass% is to make the crystalline size of the silicon alloy smaller, thus increasing the storage capacity and charging/discharging efficiency (para 005-0056). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have a Si alloy active material, wherein the alloy is of Si and boron, wherein a content of boron in the Si alloy is 0.1 to 5 mass% in order to make the crystalline size of the silicon alloy smaller, thus increasing the storage capacity and charging/discharging efficiency.
Response to Arguments
Applicant's arguments filed December 6, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that the combination of Miki, Kawasaki, Shimura, and Rayner fail to disclose an electrolyte solution comprising 10-30% by volume of a fluorinated ether, more specifically that an amount is not disclosure due to Miki and Kawasaki failing to disclosure a fluorinated ether compound, while Shimura fails to disclose a specific amount of fluorinated ether compound.
	Examiner respectfully disagrees. Kawasaki et al., relied upon to render obvious claimed electrolyte teaches that other solvents (in addition to the fluorinated carbonate and phosphate ester) may be present in an amount such that a phosphate ester in 65 vol% or more, and a fluorinated carbonate in 20 vol% or less is maintained (para 0024, 0077).  Accordingly, the inclusion, given these parameters, is an amount of 0<additional solvent amount<45 by vol%, (note: the amount would overlap with the claimed 10-30 volume %, thus rendering obvious the amount).  Furthermore, Shimura et al. is relied upon to render obvious adding an additional solvent, which is the fluorinated ether compound. (See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.)  Accordingly, this argument fails to take the combination into account (as it addresses Kawasaki et al. and Shimura et al. separately, rather than their combined teachings, as set forth in the rejection) and thus is piecemeal analysis.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thus, the argument is not persuasive, and the rejection of record is maintained.
	Applicant argues that the addition of 10-30% fluorinated ether compound (FEI) shows unexpected results regarding capacity retention ratio (as compared to examples 1-3 which do not include a fluorinated ether compound).
	Examiner respectfully disagrees.  The burden to show unexpected results, as set forth in MPEP 716.02 has not been met.  For non-limiting example: 
MPEP 716.02(b) requires Applicant to establish the results are unexpected and data, which has not been accomplished. Example 3, which does not have the fluorinated ether compound has a retention of 70%, while example 4 has a retention of 74%. It is unclear what is unexpected by a difference of 4%; no further explanation has been provided by Applicant.
MPEP 716.02(d) requires that the results are commensurate in scope with the claimed invention, wherein demonstrating criticality of a range must include sufficient number of tests both inside and outside of the claimed range (MPEP 716.02(d)(II)). This has not been provided, as amounts above 30% have not been provided, as well amounts that are present but below 10%.  What is unexpected regarding the claimed range when compared to 9% or 31%?
Accordingly, Applicant has not met the burden to show unexpected results.  Examiner suggests Applicant review MPEP 716.02 in full to see the burden required to show unexpected results.  Thus, the arguments are not persuasive, and the rejection of record is maintained.
	Applicant argues that Miki, Kawasaki, and Shimura fail to disclose a 25-50% amount of binder, since Miki exemplifies 15% by mass of a polyamide-imide binder.  (Applicant acknowledges that Rayner discloses a polyacrylic acid binder.)
	Examiner respectfully disagrees.  Miki et al. exemplifying 15% does not negate recognizing 20 weight % (para 0098), which is seen to be close such that obviousness exists.  Additionally, this argument does not address the further teaching of Kawasaki et al. regarding the amount of binder being a result effective variable, which is obvious, as set forth by MPEP 2144.05(II)) (specifically Kawasaki et al teach that the tradeoff of adding more binder is providing binding force, while adding less binder results in higher energy (para 0050)); thus Examiner submits that this reason for obviousness is still proper. Thus, the argument is not persuasive, and the rejection of record is maintained.  
	Applicant argues that Examples 7-19 including 30 weight% of polyacrylic acid binder provides remarkably excellent capacity retention ration compared to examples 1-6 (15% of a binder).
	Examiner respectfully disagrees.  The burden to show unexpected results, as set forth in MPEP 716.02 has not been met.  For non-limiting example: 
MPEP 716.02(b) requires Applicant to establish the results are unexpected and data, which has not been accomplished. Example 6, which includes the binder in 15% amount (outside of the claimed range) has a retention of 75%, while example 7, which includes the binder in 30% amount (within claimed range) has a retention of 78%. It is unclear what is unexpected by a difference of 3%; no further explanation has been provided by Applicant.
MPEP 716.02(d) requires that the results are commensurate in scope with the claimed invention, wherein demonstrating criticality of a range must include sufficient number of tests both inside and outside of the claimed range (MPEP 716.02(d)(II)). This has not been provided, as (1) only one amount below (15%) has been provided, (2) only one amount within the claimed range (30%, range of 25-50%), and (3) amounts above 50% have not been provided.  Does 25%, 35%, 40, 50% provide the same results as 30%?  What is unexpected regarding the claimed range of 25-50%, as compared to, for non-limiting example 20%, 24%, or 51%?
Accordingly, Applicant has not met the burden to show unexpected results.  Examiner suggests Applicant review MPEP 716.02 in full to see the burden required to show unexpected results.  Thus, the arguments are not persuasive, and the rejection of record is maintained.
	Applicant argues the battery of claim 1 has a high energy density and excellent cycle characteristics and self-extinguishing property of the electrolyte solution (citing para 0012, 0069 and examples 7-19 of the disclosure in comparison to the other examples and comparative examples of the disclosure), concluding that the superior properties are unexpected and not predictable. 
	Examiner respectfully disagrees.  
The burden to show unexpected results, as set forth in MPEP 716.02 has not been met.  For non-limiting example: 
MPEP 716.02(b) requires Applicant to establish the results are unexpected and data, which has not been accomplished.  The citations of paragraphs within the disclosure are not data.  A statement for Examiner to review example 7-19 as compared to the other examples and comparative examples to see unexpected results does not meet the burden of MPEP 716.02(b), which clearly states that Applicant has the burden to explain the how the data shows unexpected results. For non-limiting example, Example 6, which includes the binder in 15% amount (outside of the claimed range) has a retention of 75%, while example 7, which includes the binder in 30% amount (within claimed range) has a retention of 78%. It is unclear what is unexpected by a difference of 3%; no further explanation has been provided by Applicant.
MPEP 716.02(c) sets forth that expected beneficial results supports obviousness. For-non-limiting example, Applicant submits that the battery claimed has excellent self-extinguishing property regarding the electrolyte solution (section [5] on p8); however, Shimura et al. teaches that a fluorinated ether enhances flame retardant effect (para 0100).  Accordingly, this supports that the results are expected.
MPEP 716.02(d) requires that the results are commensurate in scope with the claimed invention, wherein demonstrating criticality of a range must include sufficient number of tests both inside and outside of the claimed range (MPEP 716.02(d)(II)). This would be necessary regarding the ranges of all materials, which has not been done.  For one example, this has not been provided for the inclusion of the fluorinated ether compound, as amounts above 30% have not been provided, as well amounts that are present but below 10%.  What is unexpected regarding the claimed range when compared to 9% or 31%?  Similarly, this has not been shown regarding the amount of polyacrylic acid binder (as set forth in the response to the argument above).  No data of phosphoric acid ester outside of the claimed ranges have been shown.
Accordingly, Applicant has not met the burden to show unexpected results.  Examiner suggests Applicant review MPEP 716.02 in full to see the burden required to show unexpected results.  Thus, the arguments are not persuasive, and the rejection of record is maintained.
	Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
	Applicant argues that the new binder range further distinguishes the claimed invention from the prior art. 
	Examiner respectfully disagrees.  The range with a lower limitation of 25% by weight does not distinguish from the prior art (for the reasons as set forth above).  These same reasons are applied to the narrower claim language as well.  Additionally, Sugiyama et al., provides a further teaching to the newly provided narrow range (see para 00 62, 0063, 0096) – specifically providing direction of a polyacrylic acid binder at 33% weight as included with a silicon-based anode (same as Miki et al.’s anode active material). Thus, the argument is not persuasive, and the rejection of record is maintained.
	Applicant argues that new claim 20 (reciting a Si and B alloy) distinguishes from the prior art,
	Examiner submits that in light of this new limitation, a new prior art reference (Kawakami et al. – see para 0055-0056) is relied upon to render the limitation obvious.  Thus, the argument is not persuasive, and the rejection of record is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759